OMB APPROVAL OMB Number:3235-0145 Expires:February 28, 2009 Estimated average burden Hours per response14.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 3) Cohen & Steers Select Utility Fund, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 19248A109 (CUSIP Number) Full Value Advisors L.L.C. Park 80 West, Plaza Two, Suite 750 Saddle Brook, NJ 07663 Tel. (201) 556-0092 With a copy to: Stephen P. Wink, Esq. Cahill/Wink LLP 5 Penn Plaza 23rd Floor New York, NY 10001 (646) 378-2105 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) April 10, 2008 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ss.ss.240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.[] Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See ss. §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). PAGE 1 OF 25 CUSIP No. 19248A109 1 Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Full Value Advisors L.L.C. 22-3813015 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6 Citizenship or Place of Organization New Jersey Number of7Sole Voting Power534,762 Shares Beneficially8Shared Voting Power 0 Owned by Each9Sole Dispositive Power534,762 Reporting Person With:10Shared Dispositive Power0 11Aggregate Amount Beneficially Owned by Each Reporting Person 2,135,015 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 4.9% 14Type of Reporting Person (See Instructions) OO PAGE 2 OF 25 CUSIP No. 19248A109 1 Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Full Value Partners L.P. 22-3813020 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3SEC Use Only 4Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6 Citizenship or Place of Organization Delaware Number of7Sole Voting Power0 Shares Beneficially8Shared Voting Power534,762 Owned by Each9Sole Dispositive Power0 Reporting Person With:10Shared Dispositive Power 534,762 11Aggregate Amount Beneficially Owned by Each Reporting Person 2,135,015 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 4.9% 14Type of Reporting Person (See Instructions) PN PAGE 3 OF 25 CUSIP No. 19248A109 1Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Bulldog Investors I, LLC 74-3225389 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6 Citizenship or Place of Organization Delaware Number of7Sole Voting Power0 Shares Beneficially8Shared Voting Power 831,752 Owned by Each9Sole Dispositive Power0 Reporting Person With:10Shared Dispositive Power831,752 11Aggregate Amount Beneficially Owned by Each Reporting Person 2,135,015 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 4.9% 14Type of Reporting Person (See Instructions) OO PAGE 4 OF 25 CUSIP No. 19248A109 1 Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Opportunity Partners L.P. 11-3132092 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6 Citizenship or Place of Organization Ohio Number of7Sole Voting Power0 Shares Beneficially8Shared Voting Power334,205 Owned by Each9Sole Dispositive Power0 Reporting Person With:10Shared Dispositive Power334,205 11Aggregate Amount Beneficially Owned by Each Reporting Person 2,135,015 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 4.9% 14Type of Reporting Person (See Instructions) PN PAGE 5 OF 25 CUSIP No. 19248A109 1 Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Calapasas Investment Partners L.P. 95-4463608 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6 Citizenship or Place of Organization California Number of7Sole Voting Power0 Shares Beneficially8Shared Voting Power 95,745 Owned by Each9Sole Dispositive Power0 Reporting Person With:10Shared Dispositive Power 95,745 11Aggregate Amount Beneficially Owned by Each Reporting Person 2,135,015 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 4.9% 14Type of Reporting Person (See Instructions) PN PAGE 6 OF 25 CUSIP No. 19248A109 1 Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Opportunity Income Plus Fund L.P. 20-1384166 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6 Citizenship or Place of Organization Delaware Number of7Sole Voting Power0 Shares Beneficially8Shared Voting Power 75,479 Owned by Each9Sole Dispositive Power0 Reporting Person With:10Shared Dispositive Power 75,479 11Aggregate Amount Beneficially Owned by Each Reporting Person 2,135,015 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 4.9% 14Type of Reporting Person (See Instructions) PN PAGE 7 OF 25 CUSIP No. 19248A109 1 Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Full Value Special Situations Fund, LP 20-5465325 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6 Citizenship or Place of Organization Delaware Number of7Sole Voting Power0 Shares Beneficially8Shared Voting Power55,815 Owned by Each9Sole Dispositive Power 0 Reporting Person With:10Shared Dispositive Power55,815 11Aggregate Amount Beneficially Owned by Each Reporting Person 2,135,015 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 4.9% 14Type of Reporting Person (See Instructions) PN PAGE 8 OF 25 CUSIP No. 19248A109 1 Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Full Value Offshore Partners L.P. 98-0516495 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6 Citizenship or Place of Organization Cayman Islands Number of7Sole Voting Power0 Shares Beneficially8Shared Voting Power 0 Owned by Each9Sole Dispositive Power 0 Reporting Person With:10Shared Dispositive Power 0 11Aggregate Amount Beneficially Owned by Each Reporting Person 2,135,015 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 4.9% 14Type of Reporting Person (See Instructions) PN PAGE 9 OF 25 CUSIP No. 19248A109 1 Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Mercury Partners L.P. 91-1866104 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6 Citizenship or Place of Organization California Number of7Sole Voting Power0 Shares Beneficially8Shared Voting Power 102,343 Owned by Each9Sole Dispositive Power 0 Reporting Person With:10Shared Dispositive Power102,343 11Aggregate Amount Beneficially Owned by Each Reporting Person 2,135,015 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 4.9% 14Type of Reporting Person (See Instructions) PN PAGE 10 OF 25 CUSIP No. 19248A109 1 Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Steady Gain Partners L.P. 11-3601582 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6 Citizenship or Place of Organization Delaware Number of7Sole Voting Power0 Shares Beneficially8Shared Voting Power 87,996 Owned by Each 9Sole Dispositive Power0 Reporting Person With:10Shared Dispositive Power 87,996 11Aggregate Amount Beneficially Owned by Each Reporting Person 2,135,015 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 4.9% 14Type of Reporting Person (See Instructions) PN PAGE 11 OF 25 CUSIP No. 19248A109 1 Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Phillip Goldstein 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3 SEC Use Only 4 Source of Funds (See Instructions) PF 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6 Citizenship or Place of Organization U.S.A. Number of7Sole Voting Power7,718 Shares Beneficially8Shared Voting Power 0 Owned by Each9Sole Dispositive Power7,718 Reporting Person With:10Shared Dispositive Power0 11Aggregate Amount Beneficially Owned by Each Reporting Person 2,135,015 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 4.9% 14Type of Reporting Person (See Instructions) IN PAGE 12 OF 25 CUSIP No. 19248A109 1 Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) SPAR Advisors L.L.C. 20-1384114 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[X] 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[] 6 Citizenship or Place of Organization New York Number of7Sole Voting Power907,231 Shares Beneficially8Shared Voting Power 0 Owned by Each9Sole Dispositive Power 907,231 Reporting Person With:10Shared Dispositive Power0 11Aggregate Amount Beneficially Owned by Each Reporting Person 2,135,015 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[] 13Percent of Class Represented by Amount in Row (11) 4.9% 14Type of Reporting Person (See Instructions) OO PAGE 13 OF 25 CUSIP No. 19248A109 1 Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Kimball
